212 F.2d 206
HILLCREA EXPORT & IMPORT CO., Inc., Bristol-King Co., Inc.,and Bachrack Bros., Inc., Plaintiffs-Appellants,v.UNIVERSAL INSURANCE COMPANY, Defendant-Appellee.
No. 216, Docket 22722.
United States Court of Appeals,Second Circuit.
Argued April 7, 1954.Decided April 29, 1954.

Nathan, Mannheimer, Asche & Winer and Enrico S. Sanfilippo, New York City (Alfred B. Nathan, A. J. Asche, New York City, of counsel), for plaintiff-appellants.
Bigham, Englar, Jones & Houston, New York City (Martin P. Detels, Vincent L. Leibell, Jr., New York City, of counsel), for defendant-appellee.
Before CHASE, Chief Judge, and SWAN and FRANK, Circuit Judges.
PER CURIAM.


1
It is clear that the judgment cannot be reversed unless finding of fact, especially those appearing in the appellants' appendix as Nos. 11 and 13, are set aside.  These findings are supported by substantial evidence and the inferences drawn from the facts, being reasonable ones, are likewise supported.  Consequently, no error has been shown.


2
Affirmed.